the opinion of the Court was delivered by
Gbrucn, J.:
This action originated before a justice of the peace. The transcript shows that the plaintiff claimed $225 from the defendant, as a balance due her for work and labor done by herself and her child. It also shows that she testified to that amount, and that a judgment was rendered in her favor for that sum by the justice. On her examination in chief, she said her claim was for $492, and the next day, under objection and exception by the defendant, she said this was a mistake, and that her claim was for $225. We are not able to perceive any legal reason for refusing to permit her to give this testimony. She is a very ignorant woman, did not understand the English language, and might easily have made a mistake in stating the amount of her claim when on the witness-stand in a court of justice. The fact that she had, before the justice, presented a claim of $225, and testified in support of it, is conclusive that there was a mistake somewhere, and that being so, there was certainly a right of explanation. The evidence as to the time over which her work extended, and the rate of wages paid for such labor, corroborates the correctness of her explanation. Nor *287can. we discover any error in the action of the court in reference to the written evidence of the settlement.
The Court charged the jury that on its face it was a full and final settlement between the parties, and amounted to an acquittance. The question whether it was obtained from her by fraud and deception was a pure question of fact, and was necessarily and very fairly submitted to the jury by the Court. The jury found that it was so obtained, and we think there was sufficient testimony in the case both to justify the court in leaving the question to the jury and to warrant the jury in finding the verdict they did. No money or other thing of value was given to the plaintiff at the time the paper was signed. As the jury has found that she was then entitled to more than a $100, in addition to -whatever she may have received before, we are bound to assume that the effect of the paper upon its face was to deprive her of that amount, which, irrespective of the paper, she had a right to demand of the defendant. A person in her situation and circumstances is entitled to perfectly fair and upright treatment in making a settlement and signing a paper such as this. She testified that she was induced to sign it by reason of promises made by the defendant to furnish her with a house and support. She was asked:
“ Q. State what the conversation was between Staub and you in Esquire Zieglers.office?
A. That they had now settled and everything was in the paper, and I would get just what was stated, I would get all that was stated.” And again :
“Q. State whether or not he made you any promises in Squire Ziegler’s office ?
A. He told me all the time that I was provided for, that I would get it all.
Q. In Squire Ziegler’s office?
A. Yes.
Q. What promise did he make to you in Squire Ziegler’s office?
A. He promised me a dwelling and all that I needed that was necessary.”
There was other testimony of a similar import in the case, and the Court below, in dealing with this branch of the case, charged the jury that if the plaintiff signed the paper, understanding fully what she was doing, and if the representations about the furnishing a house and support for her were not the inducement for her signing, or if such representations were not made, then she was debarred by the paper, and could not recover. But if, on *288the contrary, the jury believed such statements were made to her, and if they were the inducement and consideration for her execution of the paper, and it failed by the defendant refusing to perform his agreement, then if any money was due her and unpaid for her wages, she could recover, notwithstanding the paper. In all this we think there was no error. It cannot be said there was no evidence, or only a scintilla upon this subject. It is not difficult to understand that a woman, situated as this one was, ignorant, in a strange land, unacquainted with the people around her, alone, friendless, in destitute circumstances, with an aged mother and two small children dependent upon her, without a home, without food or any provision for her support, and unable to speak our language, might very easily be induced to sign almost any paper, upon a promise that if she would do so she should have a home and support provided for her. In such a case, nice and critical discriminations upon the very words of the testimony are not requisite, nor are they conducive to the due administration of justice. It is the substance only of the language and statements employed that needs to be considered. Upon a review of the whole testimony, we are satisfied with the manner in which the subject Avas treated by the court below. This practically disposes of the case, as the several assignments of error raise only questions which relate to the matters we have considered. As to the ninth assignment, it is only necessary to say that the Supreme Court will not reverse a judgment because the court below erred in prescribing the order in which counsel should address the jury: Smith v. Frazier, 3 P. F. S., 226; Richards v. Nixon, 8 Harr., on p. 23.
Judgment affirmed.